DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1, 3, 5-7, 10, 12, 15-18, 27 and 30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over “the PurePower PW1000G engine” (PurePower) in view of Marsh “Composites get in deep with new-generation engine” and Jain 2008/0267762.
	In regards to Independent Claims 1 and 12 and Dependent Claims 3, 5 and 30, PurePower teaches a gas turbine engine (PW1524G shown on page 11 with Talon X Combustor) comprising: a propulsor including a fan (very high bypass geared fan) that delivers airflow to a bypass passage (bypass within fan case bypassing LPC) and a fan drive geared architecture (FDGS), the fan defining a fan diameter (diameter of very high bypass geared fan), and an outer housing surround the fan blades to establish the bypass passage (composite fan case), and wherein the fan diameter is defined by an outer peripheral surface of the fan blades (diameter of fan extends to tip of fan blades); and a gas generator (core engine on page 11) that includes a fan drive turbine (High Speed Advanced LPT) having a number of turbine rotors that is within a range of three to six turbine rotors (three rotors shown on page 11), and wherein the fan drive turbine drives the fan through the fan drive geared architecture (LPT drives Fan through FDGS), and wherein the diameter of the fan drive turbine is defined by an outermost outer surface of the fan drive turbine, and wherein the diameter of the outermost outer surface of the fan drive turbine is defined by an outwardly facing surface of an outer case of the fan drive turbine (diameter of LPT turbine case on page 11); a compressor section having a low nd to last paragraph of the turbofan evolution section).  Jain teaches that the diameter of the fan of the turbofan engine controls the amount of noise produced by the fan (paragraph [0004]).  Therefore, the diameter of the fan is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); MPEP 2144.05(II)(B).  In this case, the recognized result is that increasing the fan diameter allows the fan to turn at a lower speed and reduce the amount of noise generated by the fan.  Therefore, since the general conditions of the claim, i.e. the ratio of the fan diameter to the low pressure turbine case diameter is controlled by changing the fan diameter, was taught by Jain, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of invention to use a fan diameter resulting in a ratio of low pressure turbine case diameter to fan diameter between 0.35 and 0.45 in order to control the noise produced by the fan.  It has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05(II)(A).  It would have also been obvious to one of ordinary skill in the art at the time of invention to modify the number of fan blades of PurePower in view of Jain to be 18 fan blades, as taught by Marsh, in order to reduce scrubbing and let the engine operate more quietly (2nd to last paragraph of turbofan evolution section of Marsh).
Dependent Claim 6, PurePower in view of Jain and Marsh teaches the invention as claimed and discussed above, and PurePower further teaches a combustor (Talon X Combustor) in fluid communication with the compressor section (shown on page 11).
	Regarding Dependent Claim 7, PurePower in view of Jain and Marsh teaches the invention as claimed and discussed above, and PurePower further teaches a first shaft connecting the low pressure turbine (LPT), low pressure compressor (LPC), and the fan drive geared architecture (FDGS, shaft shown on page 11).
	Regarding Dependent Claims 10 and 27, PurePower in view of Jain and Marsh teach the invention as claimed and discussed above, and PurePower further teaches a ratio between the number of fan blades and the number of turbine rotors between 3.3 and 8.6 (18 fan blades as modified by Marsh / 3 turbine rotors as shown on page 11, results in a ratio of 6).
	Regarding Dependent Claim 15, PurePower in view of Jain and Marsh teaches the invention as claimed and discussed above, and PurePower further teaches a high pressure compressor (HPC), and including a first shaft that connects the fan drive turbine and the low pressure compressor (LPT connected to LPC by low pressure shaft) and a second shaft that connects the high pressure compressor and the high pressure turbine (high pressure shaft connects HPC to HPT).
	Regarding Dependent Claim 16, PurePower in view of Jain and Marsh teaches the invention as claimed and discussed above, and PurePower further teaches that the second shaft rotates at a faster speed than the first shaft (HP shaft is designed to rotate at a higher speed than the LP shaft in a turbofan engine).
	Regarding Dependent Claim 17, PurePower in view of Jain and Marsh teaches the invention as claimed and discussed above, and PurePower further teaches a low pressure turbine (High Speed Advanced LPT) with three or six stages (three stages for LPT shown on page 11).
Dependent Claim 18, PurePower in view of Jain and Marsh teaches the invention as claimed and discussed above, and PurePower further teaches that the fan drive geared architecture couples the first shaft to the fan at a location upstream of the compressor section (FDGS is upstream from compressor sections on page 11).
Claim 8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over “the PurePower PW1000G engine” (PurePower) in view of Marsh “Composites get in deep with new-generation engine” and Jain 2008/0267762 as applied to claim 1 above, and Tobi “Development in Geared Turbofan Aeroengine” brought in as an evidentiary reference.
	Regarding Dependent Claim 8, PurePower in view of Marsh and Jain teaches the invention as claimed and discussed above.  However, PurePower does not explicitly state that the gear system for the PW1524G on page 11 is an epicyclic gear system.  Tobi, brought in as an evidentiary reference, teaches that the PW1524G comprises an epicyclic gearbox (Abstract).
Claims 11 and 19-22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over PurePower in view of Marsh and Jain as applied to claims 1 and 12 above, and further in view of Schnelz 6,189,830.
Regarding Dependent Claims 11 and 19-22, PurePower in view of Marsh and Jain teaches the inventions as claimed and discussed above, and PurePower further teaches an engine case (engine case shown on page 11).  However, PurePower in view of Marsh and Jain does not teach that the engine case comprises at least one pylon mount interface for attachment to a pylon underneath a wing. Schnelz teaches using a front mount beam (front in figure 5 below) and a rear mount beam (30 in figure 5 below) attached to an engine casing (102) and a pylon (98) to space the rear mount beam a desired amount (distance between 30 and 100) from a wing (100) of an aircraft. It would have been obvious to one of ordinary skill in the art at the time of invention to modify the engine of PurePower in view of Marsh and Jain with the engine case and mount interface of Schnelz, in order to allow mounting of the engine under the wing of an aircraft (Col. 4, II. 5-7).

    PNG
    media_image1.png
    443
    851
    media_image1.png
    Greyscale

Figure 5 of Schnelz
Claims 23, 24, 26 and 28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over PurePower in view of Marsh, Jain, and Schnelz.
	In regards to Independent Claim 23 and Dependent Claims 24 and 28, PurePower teaches a gas turbine engine (PW1524G shown on page 11 with Talon X Combustor) comprising: a propulsor including a fan (very high bypass geared fan) that delivers airflow to a bypass passage (bypass within fan case bypassing LPC) and a fan drive geared architecture (FDGS), the fan defining a fan diameter (diameter of very high bypass geared fan), and an outer housing surround the fan blades to establish the bypass passage (composite fan case), and wherein the fan diameter is defined by an outer peripheral surface of the fan blades (diameter of fan extends to tip of fan blades); and a gas generator (core engine on page 11) that includes a fan drive turbine (High Speed Advanced LPT) having a number of turbine rotors that is within a range of three to six turbine rotors (three rotors shown on page 11), and wherein the fan drive turbine drives the fan through the fan drive geared architecture (LPT drives Fan through FDGS), and wherein the diameter of the fan drive turbine is defined by an outermost outer surface of the fan drive turbine, and wherein the diameter of the outermost outer surface of the fan drive turbine is defined by an outwardly facing surface of an outer case of the fan drive turbine (diameter of LPT turbine case on page 11); a compressor section having a low pressure compressor (3 stage LPC) and a high pressure compressor (Advanced Technology HPC); and nd to last paragraph of the turbofan evolution section).  Schnelz teaches using a front mount beam (front in figure 5 above) and a rear mount beam (30 in figure 5 above) attached to an engine casing (102) and a pylon (98) to space the rear mount beam a desired amount (distance between 30 and 100) from a wing (100) of an aircraft.  Jain teaches that the diameter of the fan of the turbofan engine controls the amount of noise produced by the fan (paragraph [0004]).  Therefore, the diameter of the fan is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); MPEP 2144.05(II)(B).  In this case, the recognized result is that increasing the fan diameter allows the fan to turn at a lower speed and reduce the amount of noise generated by the fan.  Therefore, since the general conditions of the claim, i.e. the ratio of the fan diameter to the low pressure turbine case diameter is controlled by changing the fan diameter, was taught by Jain, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of invention to use a fan diameter resulting in a ratio of low pressure turbine case diameter to fan diameter between 0.35 and 0.45 in order to control the noise produced by the fan.  It has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05(II)(A).  It would have also been obvious to one of ordinary skill in the art at the nd to last paragraph of turbofan evolution section of Marsh), and to allow mounting of the engine under the wing of an aircraft (Col. 4, II. 5-7 of Schnelz).
Regarding Dependent Claim 26, PurePower in view of Jain, Marsh, and Schnelz teaches the invention as claimed and discussed above, and PurePower further teaches a ratio between the number of fan blades and the number of turbine rotors between 3.3 and 8.6 (18 fan blades as modified by Marsh / 3 turbine rotors as shown on page 11, results in a ratio of 6).
Claim 29 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over PurePower in view of Jain, Marsh and Schnelz as applied to claim 23 above, and further in view of Adamson 4,916,894.
Regarding Dependent Claim 29, PurePower in view of Jain, Marsh and Schnelz teaches the inventions as claimed and discussed above.  However, PurePower in view of Jain, Marsh and Schnelz does not teach that the low pressure turbine has six turbine rotors.  Adamson teaches increasing the number of low pressure turbine stages in order to allow a larger fan with a lower tip speed to be used for a turbofan engine (Col. 1, ll. 18-24).  Therefore, the number of stages used for the low pressure turbine section is recognized as a result effective variable, i.e. a variable which achieves a recognized result.  In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); MPEP 2144.05(II)(B).  In this case, the recognized result is that increasing the number of low pressure turbine stages allows more power to be extracted by the low pressure turbine section to drive a larger fan.  Therefore, since the general conditions of the claim, i.e. the number of low pressure turbine stages can be increased for a turbofan engine, was disclosed by Adamson, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of invention to use six low pressure turbine stages, as taught by Adamson, to extract more In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05(II)(A).
Claim 31 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over PurePower in view of Jain and Marsh as applied to claim 5 above, and further in view of Adamson.
Regarding Dependent Claim 31, PurePower in view of Jain and Marsh teaches the inventions as claimed and discussed above.  However, PurePower in view of Jain and Marsh does not teach that the low pressure turbine has six turbine rotors.  Adamson teaches increasing the number of low pressure turbine stages in order to allow a larger fan with a lower tip speed to be used for a turbofan engine (Col. 1, ll. 18-24).  Therefore, the number of stages used for the low pressure turbine section is recognized as a result effective variable, i.e. a variable which achieves a recognized result.  In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); MPEP 2144.05(II)(B).  In this case, the recognized result is that increasing the number of low pressure turbine stages allows more power to be extracted by the low pressure turbine section to drive a larger fan.  Therefore, since the general conditions of the claim, i.e. the number of low pressure turbine stages can be increased for a turbofan engine, was disclosed by Adamson, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of invention to use six low pressure turbine stages, as taught by Adamson, to extract more energy from the combustion gases to drive a larger fan and/or provide more power to the fan from the low pressure turbine section.  It has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05(II)(A).

Response to Arguments
Applicant's arguments filed 4/12/2021 have been fully considered but they are not persuasive.
With regards to applicant’s argument that the distance from the bottom surface of a plane wing to the outer surface of the fan drive turbine is disclosed as a critical dimension, which precludes using a result effective variable to reject the ratio of the fan diameter to the fan drive turbine diameter, Examiner disagrees.  Applicant does not claim the critical dimension disclosed (distance from the wing to the outer surface of the fan drive turbine), and the reasoning for optimizing the fan diameter, which results in optimization of the fan diameter vs the fan drive turbine outer surface diameter is in the rejection of the claims above.  Additionally, the reason for the critical dimension, i.e. to allow space for the engine to be mounted on the wing, is necessary on all wing mounted gas turbofan engines.
With regards to applicant’s argument that a ratio must be shown as optimizable as a whole in order to support an optimization rejection, Examiner disagrees.  The case of In re Antonie does not apply to the current case because in the court case, the volume and cross-sectional area of a tank are directly dependent upon each other, such that the ratio is the depth of the tank (treatment capacity).  In the instant case, the fan diameter and outer diameter of the fan drive turbine case are completely independent values of a gas turbine engine which can be adjusted independently, as is recognized in the rejection above, and optimizing a single value will result in optimization of a ratio of the two values.
With regards to applicant’s argument that Jain does not teach that a ratio is present between the fan diameter to the fan drive turbine case diameter, Examiner disagrees.  As is clear in figures 1 and 2 of Jain, both the casing of the fan drive turbine (casing 31 surrounding 22) and the fan (14) must comprise a diameter, such that a ratio is present between the two diameters.
the diameters in relation to a wing clearance dimension) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN M SUTHERLAND whose telephone number is (571)270-1902.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN M SUTHERLAND/            Primary Examiner, Art Unit 3741